Case 7:17-cr-00785-NSR Document 77 Filed 02/02/21 Page 1 of 2
              Case 7:17-cr-00785-NSR Document 77 Filed 02/02/21 Page 2 of 2
   Cc:    All Parties (BY EMAIL AND ECF)




                                                                                              2
225 Broadway, Suite 715          505 Eighth Avenue, Suite 300          Post Office Box 127
New York, New York 10007          New York, New York 10018       Tenafly, New Jersey 07670
Tel (212) 566-6213                    Tel (212) 967-0352                 Tel (201) 569-1595
Fax (212) 566-8165                    Fax (201) 596-2724                Fax (201) 596-2724
